      Case 1:16-cv-00225-MAB Document 139     Filed 06/17/21    Page 1 of 18




                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
__________________________________________
                                           )
POSCO, et al.,                             )
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   )
                                           )
UNITED STATES,                             )
                                           ) Consol. Court No. 16-00225
                  Defendant,               )
                                           )
      and                                  )
                                           )
STEEL DYNAMICS, INC., et al.,              )
                                           )
                  Defendant-Intervenors.  )
__________________________________________)

                   DEFENDANT’S RESPONSE TO COMMENTS
                   ON SECOND REMAND REDETERMINATION

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          JEANNE E. DAVIDSON
                                          Director
OF COUNSEL:
W. MITCHELL PURDY                         PATRICIA M. MCCARTHY
Attorney                                  Assistant Director
U.S. Department of Commerce               U.S. Department of Justice
Office of the Chief Counsel               Commercial Litigation Branch
 for Trade Enforcement & Compliance       P.O. Box 480, Ben Franklin Station
Washington, D.C.                          Washington, DC 20044
                                          Tel: (202) 307-0164
                                          Patricia.mccarthy@usdoj.gov

June 17, 2021                             Attorneys for Defendant United States
           Case 1:16-cv-00225-MAB Document 139                                      Filed 06/17/21              Page 2 of 18




                                                   TABLE OF CONTENTS
BACKGROUND .......................................................................................................................... 2

ARGUMENT ................................................................................................................................ 3

     I.         Standard Of Review .................................................................................................... 3

     II.        The Second Remand Redetermination Complies With The Federal
                Circuit’s Mandate, Is Supported By Substantial Evidence, And Is
                Otherwise In Accordance With Law........................................................................... 4

                A. Commerce’s Less-Than-Adequate Remuneration Analysis Is
                   Based On A Determination Of Whether KEPCO Recovered Cost
                   Of Production Plus A Return On Investment And Is In
                   Accordance With The Statute ............................................................................... 5

                B. Commerce Appropriately Accounted For KPX’s Role In The
                   Electricity Market In Korea And Accounted For The Cost Of
                   Generating Electricity In Its Less-Than-Adequate Remuneration
                   Analysis................................................................................................................. 8

CONCLUSION ............................................................................................................................. 13
          Case 1:16-cv-00225-MAB Document 139                                     Filed 06/17/21             Page 3 of 18




                                               TABLE OF AUTHORITIES


                                                                 Cases

Consol. Edison Co. v. NLRB,
 305 U.S. 197 (1938) .................................................................................................................... 3

Consolo v. Fed. Mar. Comm’n,
 383 U.S. 607 (1966) .................................................................................................................... 3

I.N.S. v. Elias-Zacarias,
  502 U.S. 478 (1992) .................................................................................................................... 4

MacLean-Fogg Co. v. United States,
 100 F. Supp. 3d 1349 (Ct. Int’l Trade 2015) ............................................................................... 3

POSCO v. United States,
 396 F. Supp. 2d 1320 (Ct. Int’l Trade 2018) ............................................................................... 2

POSCO v. United States,
 977 F.3d 1369 (Fed. Cir. 2020) .......................................................................................... passim

U.S. Steel Corp. v. United States,
 33 CIT 1935 (Ct. Int’l Trade 2009) ..................................................................................... 10, 11


                                                               Statutes

19 U.S.C. § 1516a(b)(1)(B)(i)......................................................................................................... 3

19 U.S.C. § 1677(5)(E) ........................................................................................................... 4, 6, 8



                                                         Federal Regester

Pure Magnesium and Alloy Magnesium from Canada,
  57 Fed. Reg. 30,946 (Dep't of Commerce July 13, 1992) ......................................................... 7

Countervailing Duties,
  63 Fed. Reg. 65,348 (Dep't of Commerce Nov. 25, 1998) ...................................................... 11

Countervailing Duties,
  63 Fed. Reg. 65,377-65,378 (Dep't of Commerce Nov. 25, 1998) .......................................... 11
        Case 1:16-cv-00225-MAB Document 139                        Filed 06/17/21        Page 4 of 18




Circular Welded Carbon Quality Steel Pipe and Tube from the People's Republic
   of China, 73 Fed. Reg. 31,966 (Dep't of Commerce June 5, 2008) ......................................... 11

Light-Walled Rectangular Pipe and Tube from the People's Republic of China,
   73 Fed. Reg. 35,642 (Dep't of Commerce June 24, 2008) ....................................................... 11

Countervailing Duty Investigation of Certain Cold-Rolled Steel Flat Products
  from the Republic of Korea, 81 Fed. Reg. 49,943 (Dep't of Commerce July 29, 2016)............ 2

Certain Cold-Rolled Steel Flat Products from Brazil, India, and the Republic of
  Korea, 81 Fed. Reg. 64,436 (Dep't of Commerce Sept. 20, 2016) ............................................ 2
       Case 1:16-cv-00225-MAB Document 139               Filed 06/17/21     Page 5 of 18




                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
__________________________________________
                                           )
POSCO, et al.,                             )
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   )
                                           )
UNITED STATES,                             )
                                           ) Consol. Court No. 16-00225
                  Defendant,               )
                                           )
      and                                  )
                                           )
STEEL DYNAMICS, INC., et al.,              )
                                           )
                  Defendant-Intervenors.  )
__________________________________________)

                      DEFENDANT’S RESPONSE TO COMMENTS
                      ON SECOND REMAND REDETERMINATION

       Defendant, the United States, respectfully submits this response to comments filed by

defendant-intervenor Nucor Corporation (Nucor), Nucor Remand Cmts., on May 19, 2021 (ECF

No. 137), regarding the Department of Commerce’s (Commerce) second remand

redetermination, Final Results of Redetermination Pursuant to Court Remand Order, dated April

19, 2020 (Second Remand Redetermination) (ECF No. 135). Commerce issued its second

remand redetermination following issuance of the mandate of the Court of Appeals for the

Federal Circuit in this case. See POSCO v. United States, 977 F.3d 1369 (Fed. Cir. 2020)

(POSCO II). For the reasons set forth below, we respectfully request that the Court sustain the

second remand redetermination and enter final judgment in favor of the United States because

Commerce has fully complied with the Federal Circuit’s mandate and because the second




                                                1
       Case 1:16-cv-00225-MAB Document 139                Filed 06/17/21     Page 6 of 18




remand redetermination is supported by substantial evidence and otherwise in accordance with

law.

                                        BACKGROUND

       In 2016, Commerce issued final and amended final determinations in the countervailing

duty investigation of certain cold-rolled steel flat products from the Republic of Korea.

Countervailing Duty Investigation of Certain Cold-Rolled Steel Flat Products from the Republic

of Korea, 81 Fed. Reg. 49,943 (Dep’t of Commerce July 29, 2016) (final determin.), amended by

Certain Cold-Rolled Steel Flat Products from Brazil, India, and the Republic of Korea, 81 Fed.

Reg. 64,436 (Dep’t of Commerce Sept. 20, 2016) (am. final countervailing duty determin. and

order), P.D. 456. For the provision of electricity for less-than-adequate remuneration (LTAR)

program in the final determination, Commerce addressed parties’ comments, relied on its

preliminary findings, and continued to determine that the program did not confer a benefit and

was not countervailable.

       The Court sustained Commerce’s final determination, holding that Commerce’s

determinations challenged by Nucor with regard to the provision of electricity for less-than-

adequate remuneration were supported by substantial evidence and otherwise in accordance with

law. See POSCO v. United States, 396 F. Supp. 2d 1320 (Ct. Int’l Trade 2018) (POSCO I).

       On appeal, following an intervening remand by this Court on separate issues and entry of

final judgment, the Federal Circuit held that Commerce’s benefit analysis and its failure to

investigate the role of the Korean Power Exchange (KPX), a wholly-owned subsidiary of the

Korean Electric Power Corporation (KEPCO) that purchases electricity from generators in Korea

and then sells the electricity to KEPCO in the Korean electricity market, was contrary to law.

POSCO II, 977 F.3d at 1376. The Federal Circuit vacated the Court’s judgment sustaining



                                                 2
       Case 1:16-cv-00225-MAB Document 139               Filed 06/17/21     Page 7 of 18




Commerce’s benefit analysis of the electricity for less-than-adequate remuneration program and

remanded the final determination for further proceedings. Id. This Court then remanded the

determination to Commerce, directing it to address the Federal Circuit’s opinion in POSCO II.

Remand Scheduling Order dated Dec. 21, 2020 (ECF No. 133).

       Commerce issued its draft second remand redetermination on March 10, 2021, and

continued to find that the Government of Korea’s (GOK) provision of electricity to the

respondents was not for less-than-adequate remuneration and thus conferred no benefit. Remand

P.R. 1. Nucor submitted comments on the draft second remand redetermination to Commerce,

arguing that Commerce had failed to address the holdings in POSCO II and that the draft remand

redetermination was not in accordance with law. But, in the second remand redetermination

filed with the Court on April 19, 2021, Commerce determined that the GOK’s provision of

electricity was not for less-than-adequate remuneration and thus did not confer a benefit. See

Second Remand Redetermination (ECF No. 135-1).

                                         ARGUMENT

I.     Standard Of Review

       In remand proceedings, the Court will sustain Commerce’s determinations if they are “in

accordance with the remand order” and are “supported by substantial evidence, and are otherwise

in accordance with law.” See MacLean-Fogg Co. v. United States, 100 F. Supp. 3d 1349, 1355

(Ct. Int’l Trade 2015) (citing 19 U.S.C. § 1516a(b)(1)(B)(i)). “Substantial evidence” means

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under this standard, “the possibility of

drawing two inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence.” Consolo v. Fed. Mar. Comm’n,



                                                3
       Case 1:16-cv-00225-MAB Document 139                  Filed 06/17/21      Page 8 of 18




383 U.S. 607, 620 (1966) (citations omitted). Instead, when, as here, Congress has entrusted an

agency to administer a statute that demands inherently fact-intensive inquiries, Commerce’s

conclusions may be set aside only if the record contains evidence “so compelling that no

reasonable factfinder” could reach the same conclusion. See I.N.S. v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).

II.    The Second Remand Redetermination Complies With The Federal Circuit’s
       Mandate, Is Supported By Substantial Evidence, And Is Otherwise In Accordance
       With Law_______________________________________

       In vacating and remanding Commerce’s analysis as to whether KEPCO had provided

electricity to the respondents for less-than-adequate remuneration during the period of

investigation, the Federal Circuit held that Commerce had relied impermissibly on a preferential

price analysis rather than the statutorily-mandated analysis set forth in 19 U.S.C.

§ 1677(5)(E)(iv). Although the Federal Circuit acknowledged that Commerce had considered

KEPCO’s overall cost, including its operational cost for generating and supplying electricity, in

conducting its analysis, it nonetheless held that Commerce’s analysis in the final determination

had ultimately relied on whether respondents had received preferential treatment. POSCO II,

977 F.3d at 1376. The Federal Circuit further held that Commerce had failed to account for

KPX’s role in the electricity market as a part of its less-than-adequate remuneration analysis. Id.

In the second remand redetermination, Commerce thoroughly explained its benefit analysis on

remand and clarified how its less-than-adequate remuneration analysis is a multifaceted analysis

of “fair-market principles” used to determine whether KEPCO had charged a tariff to the

respondent that covers “cost of production” plus “a profitable return on the investment.” Second

Remand Redetermination at 31, 32. Commerce also cited additional evidence regarding KPX’s

role in the electricity market, as well as the cost of generating electricity, as a means of



                                                  4
        Case 1:16-cv-00225-MAB Document 139                  Filed 06/17/21      Page 9 of 18




demonstrating that it had properly accounted for KPX’s role in the electricity market in its

analysis. Id. at 38-39. By providing further explanation of how its second remand

redetermination is based on an analysis of fair-market principles, rather than a preferentiality

standard, Commerce complied with the Federal Circuit’s mandate in POSCO II.

    A. Commerce’s Less-Than-Adequate Remuneration Analysis Is Based On A
       Determination Of Whether KEPCO Recovered Cost Of Production Plus A Return
       On Investment And Is In Accordance With The Statute

        Nucor argues in its remand comments that Commerce did not apply the “cost plus a

return on investment” standard in either the final determination or in the second remand

redetermination. Nucor Cmts. at 4-8. Nucor ignores the thorough explanation in the second

remand redetermination that details how Commerce performed its less-than-adequate

remuneration analysis regarding electricity in Korea. First, in determining whether electricity

has been provided for less-than-adequate remuneration, Commerce examined whether the tariff

charged to the respondent covers “cost of production” plus a “profitable return on the

investment.” Second Remand Redetermination at 31. Commerce next examined whether the

tariff actually charged to the respondent is in accordance with the tariff established. Id. at 12, 31.

        As Commerce explained in the second remand redetermination, KEPCO’s standard

pricing mechanism, which serves as the basis for its tariff schedule and classifications, was based

on KEPCO’s costs. Id. at 13 (citing IDM at 43-51). KEPCO calculated the cost for each

electricity tariff classification by: (1) distributing the overall cost according to the stages of

providing electricity (generation, transmission, distribution and sales); (2) dividing each cost into

fixed cost, variable cost, and the consumer management fee; and (3) then calculating the cost by

applying the electricity load level, peak level, and the patterns of consuming electricity. Id.

After distributing each cost into the fixed charge and the variable charge, KEPCO divided each



                                                   5
       Case 1:16-cv-00225-MAB Document 139                  Filed 06/17/21      Page 10 of 18




cost, taking into consideration the electricity load level, the usage pattern of electricity, and the

volume of electricity consumed. Id. Costs were then further distributed according to the number

of consumers for each classification of electricity. Id.

       Commerce, in analyzing the price charged for electricity by KEPCO to the respondents,

determined whether the price charged was consistent with market principles and prevailing

market conditions in Korea by first analyzing KEPCO’s tariff classifications. Id. at 14. Tariff

classifications, including the ones established by KEPCO, which are delineated by electricity

contract demand, voltage, usage pattern of electricity, and volume of electricity, are established

in a manner that takes into account typical prevailing market conditions such as “price, quality,

availability, marketability, transportation, and other conditions of purchase or sale” as described

in the statute within § 1677(5)(E). Id. at 15. Because KEPCO had considered prevailing market

conditions such as those described in § 1677(5)(E) in establishing its tariff classifications,

Commerce determined that KEPCO had developed a tariff schedule that adequately enabled

recovery of costs, in addition to obtaining a profitable return on investment. Id. Thus,

Commerce did not treat KEPCO’s tariff classifications as “coextensive with” the prevailing

market conditions in Korea, as Nucor claims. See Nucor Remand Cmts. at 11-13. Instead,

Commerce determined that KEPCO’s tariff classifications were developed in accordance with

market principles as described in § 1677(5)(E). See Second Remand Redetermination at 14-15.

       Once Commerce determined that KEPCO had established its tariff classification schedule

in accordance with market principles, it further determined under § 1677(5)(E) whether the

respondent was actually charged the appropriate tariff rate in accordance with the criteria set

forth in the tariff classifications. Id. KEPCO, in determining electricity prices for purchasing

companies, differentiated by both contract demand for electricity and by the voltage of electricity



                                                   6
         Case 1:16-cv-00225-MAB Document 139               Filed 06/17/21      Page 11 of 18




distributed, and the costs used for each tariff classification further took into account the

electricity load level, the usage pattern of electricity, and the volume of energy consumed. Id. In

reviewing the record evidence, Commerce found that the prices charged to respondent

companies were in accordance with the relevant tariff classifications for each respondent

company as established by KEPCO, and thus ensured that KEPCO had actually recovered its

costs plus a return on investment during the period of investigation. Id. Because KEPCO had

established a tariff schedule based on a variety of relevant market conditions for purposes of

recovering cost plus a return on investment, and further charged respondent steel companies

under the appropriate tariff classification to ensure cost recovery plus a return, Commerce found

that KEPCO had recovered its cost plus a profitable return on investment, and therefore no

benefit had been conferred in the form of electricity for less-than-adequate remuneration. Id. at

15-16.

         In arguing that Commerce had actually used a preferentiality standard, Nucor relies

heavily on Pure Magnesium and Alloy Magnesium from Canada, 57 Fed. Reg. 30,946 (Dep’t of

Commerce July 13, 1992) (Magnesium from Canada), and mischaracterizes Commerce’s

analysis in the second remand redetermination. See Nucor Remand Cmts. at 6-8. Nucor takes

separate and distinct sentences out of context, mashes them together, and then uses this

misleading combination as evidence that Commerce’s determination was supposedly based on a

preferentiality standard. See, e.g., Nucor Remand Cmts. at 6.

         As explained at length in the second remand redetermination, Commerce cited

Magnesium from Canada because that is the first case in which Commerce had developed an

adequacy of remuneration analysis as an alternative to preferentiality. See Second Remand

Redetermination at 26-27. That historical case is not the basis for Commerce’s contemporaneous



                                                  7
      Case 1:16-cv-00225-MAB Document 139                Filed 06/17/21      Page 12 of 18




remand determination at issue here, nor did Commerce rely on any preferentiality standard, such

as that found in Magnesium from Canada, in determining that KEPCO had provided no benefit

to respondent companies in the form of the provision of electricity for less-than-adequate

remuneration. See Second Remand Redetermination at 10-16, 26-27, 29-35. Furthermore,

although Commerce cited Magnesium from Canada, the underlying determination at issue here

was ultimately based on an analysis under § 1677(5)(E) and a finding that KEPCO had recovered

costs of production plus a profitable return on investments. Id. at 11-16. In carrying out this

analysis, Commerce did not rely on a simple price-to-price comparison to determine whether

respondent companies had received preferential treatment, which is what Commerce would have

done had it used a preferentiality standard, but rather Commerce determined whether KEPCO

had established tariff classifications in accordance with market principles, and had actually

charged prices that enabled both recovery of costs and a profitable return on investment. Id.

       Thus, in further explaining its less-than-adequate remuneration analysis and how it is

based on whether KEPCO had recovered the “cost of production” plus a “return on investment”

in accordance with fair-market principles, Commerce complied with the Federal Circuit’s

mandate in POSCO II and did not rely on a preferentiality standard in determining whether

KEPCO had provided electricity for less-than-adequate remuneration during the period of

investigation.

   B. Commerce Appropriately Accounted For KPX’s Role In The Electricity Market In
      Korea And Accounted For The Cost Of Generating Electricity In Its Less-Than-
      Adequate Remuneration Analysis

       As Commerce explained in the second remand determination, publicly-available record

evidence demonstrates that the KPX unit price more than covered fuel costs for each of the

generators, and further demonstrates that KPX not only recovered costs, but also received a



                                                 8
      Case 1:16-cv-00225-MAB Document 139                 Filed 06/17/21     Page 13 of 18




return on investment during the period of investigation. See Second Remand Redetermination at

38-39. First, listed prices for each of KEPCO’s generation subsidiaries can be found in

KEPCO’s Form 20-F, and demonstrate that the unit price charged by KPX more than covered the

cost of generating electricity for each of the generators in question during the period of

investigation. See id. (citing “Response of the Government of Korea to Section II of the

Department’s September 16, 2015 Questionnaire” at Exhibit E-3, P.R. 173). This same Form

20-F further shows not only that KEPCO itself was profitable, but also that KPX’s prices had

enabled KEPCO’s generation subsidiaries to recover costs and receive a return on investment.

Id. Given that KPX’s unit prices more than covered fuel costs, and KEPCO’s generation

subsidiaries both recovered their own costs and received a return on investment, Nucor cannot

cite record evidence to support its argument that Commerce had failed to account for the cost of

generating electricity in its less-than-adequate remuneration analysis, or that any benefit resulted

from KPX’s pricing of electricity sold to KEPCO. Id.

       Nucor’s argument that this analysis is based solely on KEPCO’s overall profitability

oversimplifies the second remand redetermination and fails to take this evidence in the context of

the full benefit analysis discussed above. Nucor Cmts. at 15-17. As explained above and in the

second remand redetermination, Commerce based its analysis on a determination of whether

KEPCO had established a tariff classification schedule based on market principles and had

charged respondent companies a price that enabled KEPCO not only to recover costs, but also to

receive a return on investment. See Second Remand Redetermination at 11-16. In citing the

GOK’s Form 20-F in the second remand redetermination, Commerce included a step-by-step

analysis of profitability from the generators to KPX, from KPX to KEPCO, and from KEPCO to

the respondent companies who purchased the electricity. See id. at 38-39. If KPX had



                                                 9
       Case 1:16-cv-00225-MAB Document 139                 Filed 06/17/21      Page 14 of 18




purchased electricity from generators at prices sufficient to ensure recovery of costs plus a return

on investments for the generators; had sold the electricity to KEPCO at prices sufficient to

ensure recovery of costs plus a return on investments for KPX; and if KEPCO had established a

tariff classification schedule that ensured recovery of costs plus a return on investments for

KEPCO; and had charged respondent companies a price that actually resulted in KEPCO

recovering costs plus a return on investments, then the record contained sufficient evidence to

demonstrate that KEPCO’s prices to the respondents reflected adequate remuneration. Id.

       This is not, as Nucor argues, strictly evidence related to KEPCO as an aggregate being

profitable on all sales to all users, but rather it constitutes evidence demonstrating that the

electricity market, at each step in the chain of electricity distribution, operated based on prices

that ensured a recovery of costs plus a return on investment as provided in 19 C.F.R.

§ 351.511(a)(2)(iii). Because the Form 20-F shows this step-by-step exchange of electricity and

both KEPCO’s and KPX’s profitability during the period of investigation, it provides substantial

evidence on the record demonstrating that the cost of generating electricity was accounted for

and did not ultimately result in a benefit to respondent companies in the form of the provision of

electricity for less-than-adequate remuneration. Id. This record evidence demonstrates no

benefit resulted from KPX’s pricing of electricity, and thus there was no need for Commerce to

request any of the additional information Nucor argues should have been included in

Commerce’s supplemental questionnaires. See, e.g., Nucor Remand Cmts. at 12-13.

       Furthermore, the administrative determinations on which Nucor relies in its remand

comments, as well as U.S. Steel Corp. v. United States, 33 CIT 1935 (Ct. Int’l Trade 2009), deal

only with the selection of benchmarks in either a tier-one or tier two analysis under 19 C.F.R. §§

351.511(a)(2)(i) and (a)(2)(ii), respectively, and not a tier-three benchmark under 19 C.F.R. §



                                                  10
      Case 1:16-cv-00225-MAB Document 139                 Filed 06/17/21     Page 15 of 18




351.511(a)(2)(iii), which, as noted above, Commerce relied on in the second remand

redetermination. In LWRP from China and Circular Welded Pipe from China, the respondents

requested a tier-three analysis for hot-rolled steel (HRS) producers. See Light-Walled

Rectangular Pipe and Tube from the People’s Republic of China, 73 Fed. Reg. 35,642 (Dep’t of

Commerce June 24, 2008) (final CVD determin.), and accompanying IDM at 33; Circular

Welded Carbon Quality Steel Pipe and Tube from the People’s Republic of China, 73 Fed. Reg.

31,966 (Dep’t of Commerce June 5, 2008), and accompanying IDM at 64-66. But in LWRP from

China, Commerce only determined that HRS producers’ profitability was not relevant in the

context of the tier-one analysis and subsequently used a tier-two benchmark. LWRP from China

IDM at 36-37. In Circular Welded Pipe from China, Commerce was able to use world market-

determined price as a surrogate for actual import prices, under a tier-one analysis. Circular

Welded Pipe from China IDM at 65-66 (“These prices are thus appropriately considered tier one

benchmark prices”). In each of these cases, Commerce discussed the producers’ profitability

within the context of a tier-one benchmark related to actual import prices. See LWRP from

China IDM at 36-37; Circular Welded Pipe from China IDM at 64-66.

       Thus, Commerce had no occasion to address the issue of market principles under tier

three in those cases because it was able to rely on either a tier-two world market price or tier-one

import prices for HRS, an input that is globally traded and does not have the limitations of the

Korean electricity market that may necessitate a tier-three analysis. See Countervailing Duties,

63 Fed. Reg. 65,348, 65,377-65,378 (Dep’t of Commerce Nov. 25, 1998) (CVD Preamble). This

is also true for U.S. Steel Corp. v. United States, in which this Court discussed Commerce’s

reliance on actual transaction prices under a tier-one analysis, rather than an assessment of

government prices in accordance with market principles under a tier-three analysis. See 33



                                                 11
      Case 1:16-cv-00225-MAB Document 139                   Filed 06/17/21   Page 16 of 18




C.I.T. at 1943-45. Neither the administrative determinations nor the Court’s precedent cited by

Nucor are relevant to the type of benchmark analysis that Commerce performed in the second

remand redetermination, nor do they show Commerce somehow erred in carrying out its analysis

under a tier-three benchmark to determine whether government prices were consistent with

market principles.

       Finally, Nucor argues that Commerce’s reference to upstream subsidy findings in

subsequent administrative reviews is irrelevant to the question of whether Commerce had

properly analyzed KPX’s role in investigating whether KEPCO’s prices conferred a benefit to

the respondents. See Nucor Remand Cmts. at 13-15. As Commerce explained in the second

remand redetermination, “while the 2017 Administrative Review of Cold Rolled Steel did involve

the investigation of an alleged upstream subsidy, Commerce did not cite that determination

because it involved the investigation of an upstream subsidy.” Second Remand Redetermination

at 41. Instead, Commerce referenced this subsequent review because, in the review of the same

countervailing duty order that resulted from the affirmative final determination in the underlying

proceeding, Commerce had “investigated and verified the pricing structure between KPX and

KEPCO” including KPX’s methodology used to forecast demand, KPX’s methodology to set the

system marginal price, the electricity generator’s reporting requirements to establish variable and

fixed costs, and the underlying methodology to determine the electricity generator’s rates of

return and the adjusted coefficient. See id. at 41 n.148.

       This investigation, and verification performed in an administrative review following the

underlying investigation at issue here, both are relevant to the Federal Circuit’s remand

instructions that Commerce include KPX’s generation costs in its analysis and further confirmed




                                                 12
      Case 1:16-cv-00225-MAB Document 139                 Filed 06/17/21      Page 17 of 18




the information on the record demonstrating there was no measurable benefit related to KPX’s

pricing of electricity to KEPCO during the period of investigation. See id.

       Thus, Commerce complied with the Federal Circuit’s mandate and instructions in

POSCO II and explained in the second remand redetermination how KPX’s role in the electricity

market and the cost of generating electricity did not result in any conferred benefit to respondent

companies during the period of investigation.

                                         CONCLUSION

       For these reasons, we respectfully request that the Court sustain the second remand

redetermination and enter final judgment in favor of the United States.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

OF COUNSEL:                                          s/Patricia M. McCarthy
W. MITCHELL PURDY                                    PATRICIA M. MCCARTHY
Attorney                                             Assistant Director
U.S. Department of Commerce                          U.S. Department of Justice
Office of the Chief Counsel                          Commercial Litigation Branch
 for Trade Enforcement & Compliance                  P.O. Box 480, Ben Franklin Station
Washington, D.C.                                     Washington, DC 20044
                                                     Tel: (202) 307-0164
                                                     Patricia.mccarthy@usdoj.gov

June 17, 2021                                        Attorneys for Defendant United States




                                                13
      Case 1:16-cv-00225-MAB Document 139                 Filed 06/17/21   Page 18 of 18




                               CERTIFICATE OF COMPLIANCE

       Pursuant to Standard Chambers Procedure ¶ 2(B)(2), I hereby certify that this brief

complies with the appropriate word-count limitation. According to the word-count function of

the software used to prepare this brief, the brief contains 3,681 words.




                                     s/ Patricia M. McCarthy
                                      Patricia M. McCarthy




                                                14
